Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, 15-18, 20, and 25-26, drawn to slow cooker with a movable heating element.
Group II, claim(s) 27-29, drawn to a slow cooker with a movable vessel.
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. Group I requires a “movable” heating element and “a lift mechanism within the base for raising and lowering the movable heating element”, and group II does not require these, and Group II requires a lift mechanism …for raising Fig. 1) having a base (1000)”, “a removable cooking vessel (2000)”, and  “a heating element (5100) supported by the base”.
During a telephone conversation with Attorney Ryan Shoehorn on 24 March 2021 a provisional election was made without traverse to prosecute the invention of Group I, claim 1-7, 15-18, 20, and 25-26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 27-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 26 is objected to because of the following informalities:  Claim 26 has an extra word “to” after the word “groove” in the third line (it is the second word in the line).  This seems to be a clear error and for purposes of examination, this word is considered deleted.    Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 7, 15, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chou (U.S. Patent Application Publication 2016/ 0367061)
Regarding claim 1, Chou discloses a slow cooking appliance device (Title, “Slow Cooker”), the device including: a body (Fig. 1, case 1000) having a base, the body receives within it a removable cooking vessel (“pick-and-place” inner pot 2000); a movable heating element (heating element 5110) supported by the base; and a lift mechanism (lifting mechanism 5200) within the base for raising and lowering the movable heating element, such that the heating element is movable between an upper position and a lowered position (Chou, fig. 1 upper position fig. 2, lower position).  

Regarding claim 2, Chou discloses all the limitations of claim 1, as above, and further discloses a device wherein, when the movable heating element is in the upper position, the movable heating element is substantially conductively thermally coupled to the removable cooking vessel (¶0031, Fig. 1, The lever components 5210 can support the heating element 5110, and make the heating element 5110 be attached to the bottom of the inner pot 2000 to heat the inner pot 2000 directly when the heating element 5110 is preheating.)
  
Regarding claim 3 Chou discloses all the limitations of claim 1, as above, and further discloses a device wherein when the movable heating element is in the lowered position, the movable heating element defines a gap (fig; 2, gap can be seen above heating element 5110 and below vessel 2000) such that the removable cooking vessel is substantially heated by the movable heating element through a process of convection heating (¶0026, Thus, the inner pot 2000 is heated slowly through air conduction to ensure that the food inside the inner pot 2000 is cooked in a relative lower temperature, which may retain the nutrient composition and fresh flavor.).  
Regarding claim 5, Chou discloses all the limitation The device according to claim 1,  wherein the lift mechanism is operated by a motor that is controlled by a processor for raising and lowering the movable heating element (Chou, ¶0026, the lifting mechanism 5200 would be driven by the control of the control circuit component to change the position of the heating component 5100).  

Regarding claim 7, Chou discloses all the limitations of claim 1, as above, and further discloses wherein an upper surface of the movable heating element substantially conforms to an underside of the vessel for enabling conductive heating there between (Chou, fig. 1, ¶0028,  “The heating element 5110 is attached to the bottom of the inner pot 2000 directly during preheating the inner pot 2000.” Thus heating element must conform to the pot in at least some way in order to be able to transfer heat.)  

Regarding claim 15, Chou discloses all the limitations of claim 1, as above, and further discloses a device including a temperature sensor that is in thermal communication with the vessel  (Chou, Fig. 2 and Fig. 4, , temperature sensor 3100 arranged on the inner sidewall of the inner pot 2000)
Regarding claim 16, Chou discloses all the limitations of claim 15, as above, and further discloses a device including a sensor plate (fig. 4, 3200 and 3100) that carries the temperature sensor, sensor plate is adapted to make thermal contact with the lower surface of the vessel floor (Fig. 4, by even being on the sidewall, it is in “thermal contact” with the vessel floor, as the walls and floor conduct heat to each other).  
Regarding claim 17, Chou discloses all the limitations of claim 15, as above, and further discloses a device wherein the temperature sensor transmits a temperature signal to a processor for regulating a cooking processes (¶0036, The temperature sensor 3100 is electrically connected to the control circuit component).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. Patent Application Publication 2016/ 0367061) in view of Plott (U.S. Patent 8,820,310
Regarding claim 4, Chou discloses all the limitations of claim 15, as above, but does not further teach a device wherein the lift mechanism uses a jack screw assembly to raise and lower the movable heating element.  However, screwing surfaces are conventional in being able to raise and lower cooking devices, as is evident in Plott (column 5 line 10, “screw jack”), thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Chou, to substitute a jack screw to control for height, as taught by Plott, in order to substitute in conventionally and controllably change the height of a cooking device to achieve predictable results (MPEP §2143(B))

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. Patent Application Publication 2016/ 0367061) in view of  Thompson (U.S. Patent 3,657,996
(Chou ¶0074).  However, Thompson teaches such a lever for adjusting height (Thompson, figs. 2-3, column 3 lines 6-15, adjusting lever 32).  It is noted that automating a manual process is considered :”obvious” by the MPEP (MPEP §2144.04(III) – Automating A Manual Activity) and, likewise, arguably making mechanical an automatic process is also obvious, in order to move the device in case the mechanism fails, or power is lost and must be disengaged, or to adjust the automatic sequence in the middle or similar.  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Chou with Thompson, to have the lifting mechanism have a manual lever, in order to move the device in case the mechanism fails, or power is lost and must be disengaged, or to adjust the automatic sequence in the middle or similar.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. Patent Application Publication 2016/ 0367061) in view of Faraldi (U.S. Patent Application Publication 2015/ 0354827).
Regarding claim 18, Chou discloses all the limitations of claim 15, as above, but does not further disclose a device wherein the temperature sensor is located above an electric fan.   However, Chou does teach a temperature sensing unit (Chou, 3000) high in the device.  Faraldi teaches a convection fan (convection fan 4) for circulating the air and a temperature sensor (10) situated above the fan (fig. 1).  Thus it would have been (¶0035)

Regarding claim 20, Chou discloses all the limitations of claim 15, as above, but does not further teach a device including an electric fan that assists convection heat transfer from the heating element.   However, Faraldi teaches a convection fan for moving around the air.  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Chou with Faraldi, to include in Chou a convection fan to help assist in keeping the uniform and moving through the chamber to maintain a stable temperature (¶0035).

Regarding claim 25, Chou discloses all the limitations of claim 1, as above, but does not further disclose a device wherein the lift mechanism further comprises: a first thread carried on an inner surface of an outer ring engaged with the base, and a second thread formed on an outside surface of an inner ring, the inner ring carrying the heating element; and wherein the first thread and the second thread cooperate to move the heating element between the upper position and the lowered position.  
However, screw surfaces are conventional in being able to raise and lower cooking devices, as is evident in Plott (column 5 line 10, “screw jack”), thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Chou, to substitute a jack screw to control for height, as taught by Plott, in order to substitute in conventionally and controllably change the height of a cooking device to MPEP §2143(B)).  Further, Yeh teaches having an outer ring with internal threads (30) and an inner ring with outer threads (50) to adjust the height of a surface (Yeh, column 5 lines 52-62, “is rotated…is raised with respect to vertical position”) .  Thus, again, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Chou with and substitute a conventional means of moving a surface up and down, as is known in the art without unexpected results and to be able to well control the as rotating around threads to control vertical movement is very precise.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. Patent Application Publication 2016/ 0367061) in view of Howe (U.S. Patent 5,004,121).










(Howe, Fig. 2, groove A, annotated below).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Chou with Howe, to add the teaching of Howe to Chou, a vessel with at least a circumferential groove, in order to more evenly heat the contents of the baking dish (Howe, Abstract, “baking pan has portions thereof which are thicker and have greater insulating effect than other portions to more uniformly and evenly distribute the heat produced during the baking operation throughout the cake batter or dough being baked.”.

[AltContent: textbox ([img-media_image1.png])]







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT J UTAMA/Primary Examiner, Art Unit 3715